Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)-(2) anticipated as being anticipated by OKADA (Pub. No.: US 2015/0275356).
Re claim 1, OKADA, FIGS. 2/4 teaches a method of cleaning a film-forming apparatus, having a processing container configured to accommodate a substrate therein and to perform film-forming processing in a state in which a pressure-reduced 
supplying a cleaning gas (fluorine (F2) as a cleaning gas, ¶ [0027]/[0057]) for removing a film formed by the film-forming processing to an inside of the processing container (2, [0057]) in which the film-forming processing has been performed and to the pressure gauge (GE) (“pressure gauges 123”, FIG. 2, ¶ [0046]),
wherein the pressure gauge has etching resistance to the cleaning gas (Pressure regulating mechanisms such as a valve (not shown)”, [0023]), and 
wherein the pressure gauge includes a plurality of pressure gauges having different measurement pressure ranges from each other (“pressure gauges 123”, FIG. 2, ¶ [0046]).
Re claim 2, OKADA, FIGS. 2/4 teaches the method of claim 1, wherein the pressure gauge (GE) communicates with the inside of the processing container (2) via a valve (Pressure regulating mechanisms such as a valve (not shown)”, [0023]), and the cleaning gas is supplied into the processing container in a state in which the valve is opened (“valve is opened” so that “a gas supplied from one side of the sidewall of the outer tube 2b (a process gas supply pipe 8)”, FIG. 1, [0023]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe (Patent No.: US 7604010) in view of OKADA (Pub. No.: US 2015/0275356).
Re claim 1, Hasebe, FIG. 1 teaches a method of cleaning a film-forming apparatus, having a processing container configured to accommodate a substrate therein and to perform film-forming processing in a state in which a pressure-reduced atmosphere is formed therein and a pressure gauge configured to monitor a pressure in the processing container, the method comprising: 
supplying a cleaning gas (F2, HF and N2, col. 8, lines 24-41) for removing a film formed by the film-forming processing to an inside of the processing container (2, col. 8, lines 56-67 & col. 9, lines 1-6) in which the film-forming processing has been performed and to the pressure gauge (GE) (FIG. 1, col. 5, lines 32-40),
Hasebe fails to teach wherein the pressure gauge has etching resistance to the cleaning gas, and 
wherein the pressure gauge includes a plurality of pressure gauges having different measurement pressure ranges from each other.
OKADA, FIGS. 2/4 teaches wherein the pressure gauge has etching resistance to the cleaning gas (Pressure regulating mechanisms such as a valve (not shown)”, [0023]), and 
wherein the pressure gauge includes a plurality of pressure gauges having different measurement pressure ranges from each other (“pressure gauges 123”, FIG. 2, ¶ [0046]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of removing an adhered material from an interior of the apparatus effectively as taught by OKADA, ABSTRACT. 
Re claim 2, in the combination, Hasebe, FIG. 1 teaches the method of claim 1, wherein the pressure gauge (GE) communicates with the inside of the processing container (2) via a valve (21/25/26), and the cleaning gas is supplied into the processing container in a state in which the valve is opened (25/26, col. 10, lines 1-35).
Response to Arguments
Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“….Applicant submits that the cited references fail to disclose or suggest wherein the pressure gauge has etching resistance to the cleaning gas, and 
wherein the pressure gauge includes a plurality of pressure gauges having different measurement pressure ranges from each other.….”, pages 6-11.
The Examiner respectfully submits that OKADA, FIGS. 2/4 still reads on: wherein the pressure gauge has etching resistance to the cleaning gas (Pressure regulating mechanisms such as a valve (not shown)”, [0023] note that the valve regulating the etching resistance to the cleaning gas), and 
wherein the pressure gauge includes a plurality of pressure gauges having different measurement pressure ranges from each other (“pressure gauges 123”, FIG. 2, ¶ [0046]).
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894